DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious a fluid cable transmission system including a wire connecting a first piston in a first cylinder housing with a second piston in a second cylinder housing, wherein the wire is within a tubing assembly that fluidly connects a chamber in the first cylinder housing with a chamber in the second cylinder housing, in combination with the rest of the limitations as claimed in claim 1. Applicant’s device allows for creating remotely actuated movement utilizing both fluid compressive and tensile cable forces, provides the advantage of allowing the use of a single hose which avoids paired antagonist hydraulic hoses, and avoids the need for antagonistic cable drives, and overcomes some disadvantages of systems using only fluid, or only cables, etc. as discussed in applicant’s specification.
Claims 2-19 are allowed at least because they depend from allowed claim 1.
While Bowden type devices (devices having cables used to transmit mechanical force or energy by movement of an inner cable relative to a hollow outer cable housing) are known in the art, and while fluid pressure master-slave cylinder devices that are coupled together with fluid pressure tubings and having pistons slidable within fluid pressure cylinder housings to transmit fluid pressure energy are known in the art; there .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morr et al. (US 7191696) and Cho et al. (US 10683639) both disclose a cable transmission system in which two pistons are connected via a cable that is wound around a pulley and has seals in the cylinders which separate the chambers on either side of the piston in each fluid cylinder 
Butterfield et al. (US 2733572), Hegenbart (US 3285061) and Andresen (US 4372118) disclose two piston cylinder devices having fluid pressure chambers connected via a tube, wherein the pistons utilize sealing diaphragms.
Corbett (US 5433126) and Troiano (US 4881423) disclose a cable transmission assembly having cables within a tubing housing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        January 13, 2022